BENSON, Judge
DEFAULT JUDGMENT FOR RESTITUTION OF PREMISES AND FORFEITURE OF LEASE
In this Action defendant, Tropics, Inc., a Guam corporation, having been regularly served with Summons and Complaint and having failed to plead or otherwise defend, the legal time for pleading or otherwise defending having expired, and default of said defendant having been entered according to law; plaintiff having this date presented proof in support of her complaint upon application of plaintiff, Judgment is hereby entered against defendant, Tropics, Inc., pursuant to the prayer of said complaint.
WHEREFORE, by virtue of the law and by reason of the premises as aforesaid,
IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:
1. Defendant, Tropics, Inc., a Guam corporation, is guilty of unlawful detainer of the premises described in the complaint, and that a Writ of Restitution issue therefor.
2. That plaintiff have judgment against defendant, Tropics, Inc., for the sum of $4,019.75, plus costs, disbursements, and reasonable counsel fees, namely, $1,595.00.
*3433. That the Lease Agreement dated August 24, 1971, recorded in the Department of Land Management, Government of Guam, under Document No. 105351, be and the same hereby is declared FORFEITED by the defendant, Tropics, Inc. The description of the property the subject of said Lease Agreement is as follows:
Lot No. 5140-2-1, Turnon, Dededo, Territory of Guam, containing an area of 4,289.00 square meters, more or less. The foregoing land is registered land, the last registered owner being Matilde A. Cruz, under Certificate of Title #22770.